In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-3892

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                               v.

M AURICIO G ONZALEZ-L ARA ,
                                            Defendant-Appellant.



           Appeal from the United States District Court
              for the Northern District of Illinois.
            No. 1:11-cr-350— Robert M. Dow, Judge.



   A RGUED S EPTEMBER 6, 2012—D ECIDED D ECEMBER 11, 2012




  Before E ASTERBROOK, Chief Judge, and F LAUM and W IL-
LIAMS, Circuit Judges.

  W ILLIAMS , Circuit Judge. Mauricio Gonzalez-Lara,
a Mexican national, was deported following a 1999
state conviction for selling $50 worth of cocaine. In 2001,
he unlawfully returned to the United States and was
charged with illegal reentry. He pled guilty and was
sentenced to 66 months’ imprisonment. On appeal,
Gonzalez-Lara challenges the district court’s application
2                                                No. 11-3892

of U.S.S.G. § 2L1.2(b)(1)(A)(i), which requires an offense
level increase of sixteen levels if, prior to deportation, the
defendant is convicted of a drug offense that results in a
term of imprisonment exceeding 13 months. Gonzalez-Lara
contends that he should not have received the sixteen-
level enhancement because he did not receive a
sentence exceeding 13 months until his probation on
the drug trafficking offense was revoked. Because we
find Gonzalez-Lara ultimately received a three-year
sentence for the drug trafficking offense prior to
his deportation, we affirm the application of the enhance-
ment.
  Gonzalez-Lara also challenges the district court’s deci-
sion not to grant a downward departure under Application
Note 8 to U.S.S.G. § 2L1.2, which allows a
guidelines departure for unlawful entry if a defendant
has “assimilated” to the local culture. Because Gonzalez-
Lara did not move to the United States until he was
an adult and he has a lengthy criminal history, the
district court was not persuaded that the departure
was warranted. We agree and affirm the sentence.


                    I. BACKGROUND
  Mauricio Gonzalez-Lara, a native and citizen of Mexico,
was nineteen when he first entered the United
States illegally in 1985. Soon thereafter, his wife and
their young child joined him in the United States, and
the couple had three more children—each one a citizen
of the United States by birth. As the Presentence Investiga-
tion Report (“PSR”) reveals, Gonzalez-Lara struggles
No. 11-3892                                               3

with alcoholism, and he received three convictions
related to his alcohol abuse between 1991 and 1999.
At issue in this appeal is his May 1999 conviction
for selling a small amount of cocaine worth $50. Originally,
he was sentenced to a term of 180 days of
imprisonment and 24 months of probation. For reasons
that are not entirely clear from the parties’ briefing and
the record, his probation for the drug offense was
revoked in August 1999 after he violated the terms of
his probation. He was resentenced to a term of three years’
imprisonment and deported from the United States in
May 2000.
  Sometime in 2001, after his wife told him that she
needed his help raising their four young
children, Gonzalez-Lara unlawfully reentered the
United States. From 2001 to 2008, he was convicted
eight additional times, primarily for offenses related to
his alcohol abuse. While imprisoned for driving under
the influence of alcohol in 2008, Gonzalez-Lara came to
the attention of Imm igration and Customs
Enforcement officials and was charged with illegal
reentry by a removed alien, in violation of 8 U.S.C.
§ 1326(a), 8 U.S.C. § 1326(b)(2), and 6 U.S.C. § 202(4).
He pled guilty after entering into a written plea
agreement with the government.
  The district court held a sentencing hearing on
December 13, 2011. The PSR assigned a base offense
level of eight to Gonzalez-Lara’s illegal reentry offense
as dictated by U.S.S.G. § 2L1.2(a); a sixteen-level enhance-
ment under U.S.S.G. § 2L1.2(b)(1)(A) due to his pre-
4                                               No. 11-3892

deportation drug trafficking conviction for which
he received the three-year sentence; and a three-
level reduction for acceptance of responsibility and
a timely plea. The resulting total offense level of 21
and criminal history category of IV yielded a
guidelines imprisonment range of 77 to 96 months.
  Gonzalez-Lara urged the district court to reject
the sixteen-level enhancement for the pre-
deportation conviction because his original sentence
(prior to his probation revocation) was less than 13
months’ imprisonment. According to Gonzalez-Lara,
application of the enhancement should only be
premised upon the defendant’s original sentence (and not
any subsequent probation revocation or resentencing)
because that sentence accounts for the seriousness of
the offense. Gonzalez-Lara also argued that he should
have been given a more lenient sentence because he
only reentered the United States in 2001 to care for
his minor children, and so he should receive a “departure
based on cultural assimilation.” See U.S.S.G. § 2L1.2
cmt. n.8. He further argued that he is “culturally assimi-
lated to Mexico just like he is here [in the United States],”
and that he has stronger reason to stay in Mexico now
that his parents (who live there) are elderly.
  The district court first rejected Gonzalez-Lara’s position
with respect to the sixteen-level enhancement. Relying
on this court’s decision in United States v. Lopez, 634
F.3d 948 (7th Cir. 2011), the district court focused on
the tem poral aspect of the enhancement and
con clud ed that regardless of Go nz alez-La ra’s
No. 11-3892                                              5

original sentence of 180 days’ imprisonment and 24
months’ probation, his ultimate pre-deportation
sentence of three years’ imprisonment triggered the
sixteen-level enhancement. When assessing the relevant
18 U.S.C. § 3553(a) factors, however, the district court
acknowledged that Gonzalez-Lara’s conduct was
“less culpable than the path of a typical person” who
receives such a sixteen-level increase.
  As for Gonzalez-Lara’s cultural assimilation argument,
the district found that it “cut both ways.” The district
court recognized that Gonzalez-Lara unlawfully
reentered the United States in 2001 because his wife and
four young children were in this country, and that he
may indeed have a genuine reason to remain in
Mexico now that his parents are elderly. But, in the
district court’s view, that argument was a “Catch-22”
because “the people who could help [Gonzalez-Lara]
the most are the people [in the United States] that he
is going to have to stay away from as a matter of law.”
The district court further explained that a sentence depar-
ture based on cultural assimilation is stronger in the
case of someone who is brought to the United States as
a young child and grows up in this country, and
less compelling for someone with a category IV criminal
history. So the district court sentenced Gonzalez-Lara to
66 months’ imprisonment—11 months below the 77 to
96 guideline range. Gonzalez-Lara now appeals.
6                                                   No. 11-3892

                        II. ANALYSIS
    Gonzalez-Lara challenges two elements of the
district court’s application of § 2L1.2, which
governs convictions for unlawful reentry. We review
the district court’s application of the sentencing
guidelines de novo and its findings of fact for clear
error. United States v. Sheneman, 682 F.3d 623, 630 (7th
Cir. 2012) (citation omitted). Both challenges to his sen-
tence are without merit.
    A. Sixteen-level Enhancement for Pre-Deportation
       Conviction
  Gonzalez-Lara maintains that he should not
have received the sixteen-level enhancement, because
he initially received a sentence of only 180 days’ imprison-
ment and 24 months’ probation for his drug trafficking
offense. Section 2L1.2(a) of the United
States Sentencing Guidelines typically assigns a
base offense level of 8 to the offense of unlawfully
entering the United States. If, however, “the defendant
was previously deported, or unlawfully remained in the
United States, after . . . a conviction for a felony that is (i) a
drug trafficking offense for which the sentence imposed
exceeded 13 months . . .” or other offenses not relevant
here, then the offense level increases by sixteen lev-
els. U.S.S.G. § 2L1.2(b)(1)(A) (emphasis added).
  Nothing in the plain text of the guideline
supports Gonzalez-Lara’s argument that the sixteen-level
enhancement should only apply when a defendant’s
original pre-revocation sentence results in a term
of imprisonment exceeding thirteen months. The guideline
No. 11-3892                                                7

states that the enhancement applies if the “defendant
previously was deported . . . after” a conviction—precisely
the situation here. Gonzalez-Lara’s probation was
revoked on August 3, 1999, and he was resentenced
to three years’ imprisonment ten months before his
May 2000 deportation to Mexico. Moreover, Application
Note 1(B)(vii) to § 2L1.2 further confirms that a
sentence imposed pursuant to probationary revocation
still qualifies for the sentence enhancement: “The length
of the sent e n c e im p os e d includ es any term
of imprisonment given upon revocation of probation,
parole, or supervised release.” Though Gonzalez-Lara
initially received a sentence below the guideline’s thirteen-
month threshold, the later revocation of his probation
prior to his deportation triggered the sixteen-level en-
hancement.
    With no help from the plain text of the Sentencing
Guidelines, Gonzalez-Lara looks to support from
our decision in United States v. Lopez. In Lopez, we consid-
ered a challenge to a § 2L1.2 enhancement where
the defendant had a previous state court drug trafficking
conviction for which he was initially sentenced to proba-
tion prior to his deportation. We held that the later sen-
tence the defendant received after his deportation
upon revocation of his probation did not count for pur-
poses of enhancement under § 2L1.2(b)(1)(A)
because “[t]he decisive issue under the terms of section
§ 2L1.2(b)(1)(A) is what sentence was imposed before
the defendant was deported and reentered.” See 634 F.3d
at 953 n.2. In Gonzalez-Lara’s case, the enhancement
applies since both Gonzalez-Lara’s initial conviction and
8                                               No. 11-3892

later probation revocation occurred prior to his deportation
and reentry.
   Yet Gonzalez-Lara asks us to assign particular impor-
tance to a passage in Lopez in which we noted
that “[p]robation revocation sentences imposed after
a defendant has been deported tell us little about
the seriousness of either the prior drug trafficking crime
or the new crime of illegal entry.” Id. at 951. But Gonzalez-
Lara fails to acknowledge the different factual circum-
stances we faced in Lopez: “Lopez was deported before
the higher, over-the-threshold sentence was im-
posed,” whereas here, “the increased sentence was im-
posed before [Gonzalez-Lara’s] deportation and later
illegal reentry.” Id. at 953, and n.2. (emphasis added). This
circuit has never taken the position that an initial proba-
tionary sentence should trump a later sentence imposed for
the purposes of an enhancement under
§ 2L1.2(b)(1)(A)(i) when the probation was revoked
before deportation. In fact, our sister circuits that
have addressed precisely this issue concluded that
the sixteen-level enhancement should apply. See,
e.g., United States v. Compian-Torres, 320 F.3d 514 (5th
Cir. 2003); United States v. Moreno-Cisneros, 319 F.3d
456 (9th Cir. 2003).
  Therefore, the district court properly applied the en-
hancement to Gonzalez-Lara. Though we recognize
that the sixteen-level enhancement is significant and
may produce a high sentencing range, the proper
approach is not to ignore the text of the enhancement,
but rather evaluate the sentence in light of the
No. 11-3892                                              9

factors provided in 18 U.S.C. § 3553(a)—exactly as the
district court did in this case.


 B. Departure for Cultural Assimilation
  Gonzalez-Lara does not qualify for the downward
departure he seeks due to cultural assimilation. Applica-
tion Note 8 to § 2L1.2 recognizes that a defendant’s culpa-
bility for illegal reentry may be mitigated when his or
her cultural ties to the United States motivated the reen-
try. The Guidelines set forth the specific situations
in which cultural assimilation warrants a
downward departure:
   Such a departure should be considered only in
   cases where (A) the defendant formed cultural ties
   primarily with the United States from having resided
   continuously in the United States from childhood,
   (B) those cultural ties provided the primary motivation
   for the defendant’s illegal reentry or continued pres-
   ence in the United States, and (C) such a departure
   is not likely to increase the risk to the public
   from further crimes of the defendant.
U.S.S.G. § 2L1.2, cmt. n.8. But Gonzalez-Lara does
not qualify for an adjustment under this amendment
since he first entered the United States as an adult and
was convicted eight additional times after his illegal
reentry. See United States v. Lopez-Hernandez, 687 F.3d
900, 904 (7th Cir. 2012); United States v. Ortega-Galvan,
682 F.3d 558, 561 (7th Cir. 2012).
10                                               No. 11-3892

  Nevertheless, the district court thoroughly considered
Gonzalez-Lara’s cultural assim ilation argu m ent
and understood that the “draw of being a responsible
parent” may explain “why he [illegally reentered
this country] in the first place.” But, in the district court’s
view, the same strong familial ties that caused Gonzalez-
Lara to illegally reenter the United States in the first
place continued to create a significant risk that he
would reenter the country again in the future. To be
clear, the district court did not, as Gonzalez-Lara suggests,
treat Gonzalez-Lara’s cultural ties as an aggravating
factor or increase his sentence based on a fear that he
would violate the order of deportation. The court
merely chose not to decrease the sentence simply because
he reentered the United States to help raise his children.
As a result, we find no procedural error in the district
court declining to apply a downward departure based
on cultural assimilation.


                    III. CONCLUSION
  For the foregoing reasons, the judgment of the
district court is A FFIRMED.




                            12-11-12